Title: To George Washington from Brigadier General John Paterson, 25 November 1777
From: Paterson, John
To: Washington, George



Sir
[Whitemarsh, Pa.] Nov. 25th 1777

The proposed attack on Philidelphia in my Opinion will be so hazardous that we cannot be Justified in Prosecuting of it, as a Failure will most certainly be attended with the loss of great Numbers of our Troops which I am fearfull would be attended with Fatal Consequences. my perfect Ignorance of the Country renders me intirely incapable of recommending any other Plan, but shall with Chearfulness do my utmost to put in Execution this or any other your Excellency shall think adviseable. I am your Excellencies most Obt humble Servant

Jno. Paterson

